DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6-8 in the reply filed on 02/25/2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jun, et al. (KR20120000766A, hereinafter referred to as "Jun"). The English language translation and tables in the original document of Jun provided with this office action are being relied upon. 
Regarding claim 6, Jun teaches a high strength reinforcing steel bar [0001] with a center layer comprising equiaxed ferrite and pearlite [0124, 0126-0127] and a surface layer of tempered martensite [0093], the steel comprising a composition of [0029-0061]: 
Element
Instant Claims 
Jun ranges
Relationship
C
0.18-0.45%
0.05-0.50%
Encompassing
Si
0.05-0.30%
0.1-0.35
Overlapping
Mn
0.40-3.00%
0.85-2.0%
Falls within
P
>0 and ≤0.04% 
>0 and ≤0.04%
Same
S
>0 and ≤0.04% 
0.001-0.08%
Overlapping
Cr
>0 and ≤1.0% 
>0 and ≤0.2%
Falls within
Cu
>0 and ≤0.50% 
>0 and ≤0.3%
Falls within
Ni
>0 and ≤0.25% 
>0 and ≤0.2%
Falls within
Mo
>0 and ≤0.50% 
>0 and ≤0.05%
Falls within
Al
>0 and ≤0.04% 
>0 and ≤0.04%
Same
V
>0 and ≤0.20% 
0.001-0.15%
Falls within
N
>0 and ≤0.04% 
>0 and ≤0.015%
Falls within 
Sb
>0 and ≤0.1%
-
Close (0%)
Sn
>0 and ≤0.1%
>0 and ≤0.01%
Falls within
Fe and impurities
balance 
balance
- 



It is also noted that steel composition examples 1 and 2 in Table 1 of Jun fall within nearly all the claimed compositional ranges, the only difference being the absence of an Sb content in Jun, which still seen to be close enough to render obvious the claimed range. 
Regarding claim 7, Jun is silent regarding a W or Ca content in the high strength steel reinforcing bar, indicating an absence of W and Ca, such that the W and Ca contents of 0% would fall close to the instant ranges at the minimum contents of greater than 0%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the amounts are so close, one skilled in the art would expect substantially similar properties to result. See MPEP 2144.05(I). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jun, et al. (KR20120000766A, hereinafter referred to as "Jun") as applied to claim 6 above, and further in Man, et al. (KR20090132796A, hereinafter referred to as "Man"). The English language translations Jun and Man provided with this office action are being relied upon.
Regarding claim 8, Jun teaches the high strength steel reinforcing bar having a yield strength of 800 MPa or more, and also teaches a broad tensile strength range of 900 MPa or more (Abstract, [0004]); however, Jun does not specify a yield ratio of 0.8 or lower in the steel. 
Man teaches a similar high strength reinforcing steel bar with a low yield ratio of 0.80 or less (Pg. 1). Man teaches the low yield ratio being effective for improving deformation performance and energy absorption after yield deformation during earthquakes, which is desirable for reinforcing materials in high-rise buildings (Pg. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reinforcing steel bar of Jun and adjusted the tensile and yield strengths to provide a yield ratio of 0.80 or less as taught by Man in order to improve deformation performance and energy absorption after yield deformation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0098513 teaches a similar high-strength reinforcing steel composition and microstructure 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736